  Case 16-18778      Doc 69    Filed 06/29/20 Entered 06/30/20 06:56:12             Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )              BK No.:     16-18778
GEORGE AND SUSIE NAILON,                     )
                                             )              Chapter: 13
                                             )
                                                            Honorable David D. Cleary
                                             )
                                             )
               Debtor(s)                     )

                            ORDER MODIFYING CHAPTER 13 PLAN

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notices having
been given to the parties entitled thereto:

  It is hereby ORDERED:

  1) Payment to Sierra Auto Finance is allowed to the extent that they have already been paid,
$6,344.58.

  2) Section G.5 is removed from the plan.




                                                         Enter:


                                                                  Honorable David D. Cleary
Dated: June 29, 2020                                              United States Bankruptcy Judge

 Prepared by:
 Christine H. Clar, ARDC #6202332
 Attorney for the Debtor's
 DAVID M. SIEGEL & ASSOCIATES, LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 847/520-8100
 davidsiegelbk@gmail.com
